Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000167
                                                      19-MAR-2013
                                                      09:47 AM

                         SCPW-13-0000167

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    CHRIS SLAVICK, Petitioner,

                               vs.

              THE HONORABLE KAREN AHN, Respondent.


                        ORIGINAL PROCEEDING
                     (Cr. No. 1PC04-1-001534)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s March 2, 2013 letter to the court, which we review as a

petition for a writ of mandamus, and the record, it appears that

petitioner fails to demonstrate a clear and indisputable right to

relief and a lack of alternative means to obtain such relief.

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; such writs are

not intended to supersede the legal discretionary authority of
the lower courts, nor are they intended to serve as legal

remedies in lieu of normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied without prejudice.

          DATED: Honolulu, Hawai#i, March 19, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2